Detailed Action
NOTICE OF PRE-AIA  OR AIA  STATUS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
RESPONSE TO AMENDMENT
This Final Office action is responsive to the reply filed on October 10, 2022 (hereafter “Response”). 
Claims 29–31 and 34–40 are pending in the application. 
RESPONSE TO ARGUMENTS
Claims 29–31, 34, 36, 39, and 40 stand rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent Application Publication No. 2011/0271197 A1 (“Jones”) in view of U.S. Patent No. 9,071,603 B1 (“Frederick”). The Applicant’s arguments filed October 10, 2022 have been fully considered, but they are not persuasive, because they merely attack Frederick for failing to teach what Jones already discloses.
In response to applicant’s arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Jones already teaches almost every element of the claimed invention, including reassigning users to different rooms according to a given criteria. The only difference between Jones and the claimed invention is the criteria that Jones uses to decide which rooms to reassign users. To reach a conclusion of obviousness, Frederick need not repeat Jones’s teaching of reassigning users to different rooms; so long as Frederick gives someone with ordinary skill a reason to substitute Jones’s criteria with “at least one of: a determination that the respective user device includes a camera; a size of a display screen for the respective user device; and a bandwidth available to the respective user device,” as claimed. 
Frederick does exactly that by teaching that “a particular mobile device and a particular group may be matched (e.g., if multiple alternative groups are available for that mobile device) based on consideration of one or more factors that may include some or all of the same factors as discussed above with respect to host selection,” listing “one or more of the following types of factors: capabilities of the selected host mobile device (e.g., processing speed, network transmission speed to other mobile devices of the group via local inter-connections, etc.)” for the reassignment, Frederick col. 11 ll. 15–20, and then providing multiple reasons as to why a skilled artisan should consider those factors. See Frederick col. 1 ll. 21–28 and col. 12 ll. 38–45. 
Therefore, the Examiner remains unpersuaded of error with respect to the rejection of claims 29–31, 34, 36, 39, and 40 under 35 U.S.C. § 103. The Applicant does not separately argue the merits of the rejection of claim 37 beyond the validity of the rejection of parent claim 29, but the rejection of parent claim 29 is correct. Accordingly, the rejection of claim 37 under 35 U.S.C. § 103 also stands.
Therefore, since all grounds of rejection stand, the Applicant’s request for an allowance (Response 12) is respectfully denied.
CLAIM REJECTIONS – 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
I.	JONES AND FREDERICK TEACH CLAIMS 29–31, 34, 36, 39, AND 40.
Claims 29–31, 34, 36, 39, and 40 are rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent Application Publication No. 2011/0271197 A1 (“Jones”) in view of U.S. Patent No. 9,071,603 B1 (“Frederick”).
Claim 29
Jones teaches:
A method for allowing an administrator corresponding to an administrative device to assign participants of a multi-user online event to rooms allocated for the event, the method comprising:
“Referring to FIGS. 96–107, various embodiments of systems, methods, and computer programs will be described for managing conference sessions in an online conference via a graphical user interface 132.” Jones ¶ 344. “As described below in more detail, in general, the conference session management module(s) 6506 [illustrated as a method in FIG. 103] comprise the logic and/or functionality for enabling a user of the computing device 102 to create a breakout session of a conference session via the graphical user interface 132.” Jones ¶ 344.
presenting on the administrative device in a live, multi-user event, a display interface that comprises:
“At block 10302, the client device 102 presents the conference interface.” Jones ¶ 352.
a plurality of icons that each represent a respective participant of a plurality of participants, 
The conference interface presented “displays in a first screen portion a plurality of participant objects 4004 identifying the participants in a conference session established by the conferencing system 106.” Jones ¶ 352.
wherein the plurality of participants does not include the administrator corresponding to the administrative device, 
There is indeed no disclosure in Jones implicating any of the participant objects 4004 as the administrator corresponding to the administrative device (i.e. computing device 102). 
wherein the plurality of participants maintain an instant ready-on mode of communication with one another,
In the context of the Applicant’s invention, the “instant ready-on mode” broadly describes “a communication link between each device so that, if the devices later communicate in a more active manner, the devices do not have to re-establish new communication links between each other.” (Spec. ¶ 72). Jones likewise teaches that “[t]he conference session may be established by the conferencing system 106 in any of the ways described herein,” Jones ¶ 345, and that includes conference sessions in which “a plurality of client devices 102a-102d [are] in communication with a conferencing system 106 and server(s) 108 via one or more communication networks 110.” Jones ¶ 150.
and wherein the plurality of icons are associated with respective user devices of the respective participants of the plurality of participants;
Each “participant object 4004” represents “each participant 104 in a conference session provided by the conferencing system 106.” Jones ¶ 345. And, as shown in FIG. 1, “client devices 102a–102c may be associated with participants 104a–104c.” Jones ¶ 150.
a plurality of regions that each represents a respective room of a plurality of rooms; 
As shown in at least FIGS. 97–100, a plurality of regions are provided, including screen portion 4002 representing a room for the main conference and screen portion 9702 representing a room for a breakout session. Jones ¶¶ 345–346.
and a first icon from the plurality of icons that (i) corresponds to a first participant of the plurality of participants and (ii) resides in a first region that corresponds to a first room, 
“Prior to moving the participant objects 4004e and 4004f, the conferencing system 106 has established an audio conference 114 involving six participants identified by participant identifiers 120a-f.” Jones ¶ 349 and FIGS. 97 and 104. As an example, consider the claimed first icon as corresponding to participant object 4004f.
wherein the first participant is communicating with a second participant in the first room via at least one of an intermediate mode of communication and an active mode of communication, 
“Each participant [in the main conference 4002] has a corresponding audio stream 122a-f, and is identified in the conference interface with a corresponding participant object 4004a-f.” Jones ¶ 349. For example, as shown in FIGS. 99–100, a first participant 4004f is communicating with any/all second participants 4004a–4004d. 
wherein the intermediate mode of communication comprises audio communications and a periodically updated image, and the active mode of communication comprises live video communications;
It should be understood that while the person responsible for creating and managing the breakout sessions sees the interface shown in FIGS. 96–100, a “virtual conference location 118 may be presented to the participants 104a-104d via a graphical user interface 132,” as shown in FIG. 3. Jones ¶ 154. In this case, “[t]he participants 104 are visually represented with participant objects (e.g., tiles 304a and 304b),” which may comprise “any content, audio, video, media, or functionality” for presenting the participant 104 as an avatar. Jones ¶ 155.
receiving an instruction from the administrative device to move the first icon from the first region to a second region that corresponds to a second room;
“At block 10304, the conference session management module 6506 determines that one of the participant objects 4004 has been selected via the graphical user interface 132.” Jones ¶ 352. As shown in FIG. 100, a participant object 4004 is selected via drag-and-drop functionality provided by touchscreen display 5004 (though a mouse or touchpad is also sufficient). Jones ¶ 347.
updating the display interface based on the instruction such that the first icon resides in the second region, wherein updating comprises displacing the first icon from the first region to the second region;
“Depending on the particular input device and graphical user interface commands supported by the client device 102, the selected participant object 4004 may be moved to a drop target associated with a breakout session (block 10306).” Jones ¶ 352. Accordingly, as shown in the transition from FIG. 100 to FIG. 101, participant 4004f is displaced from screen portion 4002 to screen portion 9702 in order to join participant 4004e in a breakout session.
upgrading, based on the instruction, the mode of communication between the first participant and a third participant in the second room to at least one of the intermediate mode of communication and the active mode of communication;
Responsive to moving the participant 4004 in block 10306, “[t]he conference session management module 6506 may instruct the conferencing system 106 to . . . add the participant to the breakout session (10312).” Jones ¶ 352. For example, when the participant objects 4004e (a third participant) and 4004f (the first participant) “are moved to the breakout session window, the conference session management module(s) 6506 may identify the corresponding audio streams 122e and 122f with reference to the participant identifiers 120e and 120f. The conference session management module(s) 6506 may configure and initiate appropriate command(s) to the conferencing system 106.” Jones ¶ 349.
downgrading, based on the instruction, the mode of communication between the first participant and the second participant to the instant ready-on mode of communication; and
Also responsive to block 10306, “[t]he conference session management module 6506 may instruct the conferencing system 106 to remove the participant from the [main] conference session (block 10310).” Jones ¶ 352. That is, with respect to the first and third participants 4004f and e (respectively), “conferencing system 106 may remove or otherwise disable or mute the audio streams 122e and 122f in the audio conference 114 associated with the original conference, and create a separate mix of the two streams for the breakout session 12002. In this manner, the participants in the conference session do not hear the audio streams 122e and 122f, and the participants in the breakout session do not hear the audio streams 122a, 122b, 122c, 122d, and 112g.” Jones ¶ 350. Nevertheless, although the two groups are muted with respect to each other, both are still connected to each other via conference session management module 6506, See Jones FIG. 105, and therefore are maintaining an “instant ready-on mode of communication” within the meaning of the claimed invention. 
reassigning, based on a condition, the first participant that corresponds to the first icon from the first room to the second room
“The drag and drop operation may initiate an appropriate command for instructing the conferencing system 106 to add the corresponding participant to a breakout session.” Jones ¶ 346.
Jones does not appear to explicitly anticipate that the condition for the aforementioned reassignment from one room to another “comprises at least one of: a determination that the respective user device includes a camera; a size of a display screen for the respective user device, and a bandwidth available to the respective user device.”
Frederick, however, teaches a method that comprises reassigning, based on a condition, a first participant to another room, 
wherein the condition comprises at least one of: a determination that the respective user device includes a camera; a size of a display screen for the respective user device; and a bandwidth available to the respective user device.
“In addition, in some embodiments a particular mobile device and a particular group may be matched (e.g., if multiple alternative groups are available for that mobile device) based on consideration of one or more factors that may include some or all of the same factors as discussed above with respect to host selection,” so as to “decrease diversity of particular types of mobile devices and/or device capabilities within a group.” Frederick col. 12 ll. 38–45. 
Importantly, the “factors as discussed above” include “on one or more of the following types of factors: capabilities of the selected host mobile device (e.g., processing speed, network transmission speed to other mobile devices of the group via local inter-connections, etc.).” Frederick col. 11 ll. 15–20.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to improve Jones by allowing a conference organizer to automatically assign breakout rooms based on common conditions among the participants, with at least one of those common conditions being the bandwidth available to the devices, as taught by Frederick. One would have been motivated to combine Frederick with Jones because there are “many different types of mobile devices that have differing types of connectivity options and other differing types of capabilities,” and consequently, Fredrick’s technique overcomes “difficulties [that] exist with techniques for interconnecting and using mobile devices.” Frederick col. 1 ll. 21–28.
Claim 30
Jones and Frederick teach the method of claim 29, 
wherein the instruction is a user instruction that is input via the display interface.
“In one embodiment, the drag-and-drop functionality is provided via a touchscreen display 5004.” Jones ¶ 347.
Claim 31
Jones and Frederick teach the method of claim 30, 
wherein the user instruction is a select-and-drag operation applied to the first icon.
“In one embodiment, the drag-and-drop functionality is provided via a touchscreen display 5004.” Jones ¶ 347.
Claim 34
Jones and Frederick teach the method of claim 29, 
wherein updating and reassigning are effected at substantially the same time.
“When the participant objects 4004e and 4004f are moved to the breakout session window, the conference session management module(s) 6506 may identify the corresponding audio streams 122e and 122f with reference to the participant identifiers 120e and 120f. The conference session management module(s) 6506 may configure and initiate appropriate command(s) to the conferencing system 106.” Jones ¶ 349.
Claim 35
Jones and Frederick teach the method of claim 29, 
wherein the first icon is associated with a user device that the first participant employs to participate in the event, 
Each participant [in the main conference 4002] has a corresponding audio stream 122a-f, and is identified in the conference interface with a corresponding participant object 4004a-f.” Jones ¶ 349.
and wherein reassigning the first participant causes the user device to modify display contents of the user device.
Each user device displays the avatars of the respective other participant who are in the user’s current room. See Jones FIGS. 9–14. Therefore, when the administrator reassigns the user of participant object 4004f to the breakout session room, Jones at least suggests that the user for 4004f will necessarily stop seeing the contents of the main conference and start seeing the contents of the breakout session. 
Claim 36
Jones and Frederick teach the method of claim 29, wherein the interface further comprises:
at least one option for adjusting at least one parameter associated with the plurality of rooms.
“In the embodiment of FIG. 106, a user may recombine the breakout session 10502 with the audio conference 114 by selecting a user interface component (e.g., combine sessions component 10602).” Jones ¶ 351.
Claim 38
Jones and Frederick teach the method of claim 35, wherein 
prior to modifying, the display contents of the user device comprise a first indicator corresponding to a second participant assigned to the first room, 
It should be understood that while the person responsible for creating and managing the breakout sessions sees the interface shown in FIGS. 96–100, a “virtual conference location 118 may be presented to the participants 104a-104d via a graphical user interface 132,” as shown in FIG. 3. Jones ¶ 154. In this case, “[t]he participants 104 are visually represented with participant objects (e.g., tiles 304a and 304b),” which may comprise “any content, audio, video, media, or functionality” for presenting the participant 104 as an avatar. Jones ¶ 155.
and modifying comprises removing from the user device the first indicator and displaying on the user device a second indicator corresponding to the third participant.
Each user device displays the avatars of the respective other participant who are in the user’s current room. See Jones FIGS. 9–14. Therefore, when the administrator reassigns the user of participant object 4004f to the breakout session room, Jones at least suggests that the user for 4004f will necessarily stop seeing the contents of the main conference and start seeing the contents of the breakout session. 
Claim 39
Jones and Frederick teach the method of claim 29, wherein updating further comprises 
updating the display interface such that the first participant is no longer capable of communicating with the second participant via the at least one of an intermediate mode of communication and an active mode of communication.
“The conference session management module 6506 may instruct the conferencing system 106 to remove the participant from the [main] conference session (block 10310).” Jones ¶ 352. That is, with respect to the first and third participants 4004f and e (respectively), “conferencing system 106 may remove or otherwise disable or mute the audio streams 122e and 122f in the audio conference 114 associated with the original conference, and create a separate mix of the two streams for the breakout session 12002. In this manner, the participants in the conference session do not hear the audio streams 122e and 122f, and the participants in the breakout session do not hear the audio streams 122a, 122b, 122c, 122d, and 112g.” Jones ¶ 350.
Claim 40
Jones and Frederick teach the method of claim 29, further comprising 
a third icon that corresponds to the third participant and resides in the second region.
As shown in FIGS. 100 and 101, a third participant object 4004e corresponds to the third participant (where objects 4004a and 4004f correspond to the second and first participants, respectively). 
II.	JONES, FREDERICK, AND ROBINSON TEACH CLAIM 37.
Claims 37 is rejected under 35 U.S.C. § 103 as being unpatentable over Jones in view of Frederick as applied to claim 36 above, and further in view of U.S. Patent Application Publication no. 2009/0249244 (“Robinson”).
Claim 37
Jones teaches the method of claim 36, but does not appear to explicitly discloses the same wherein the at least one parameter comprises a parameter for setting a maximum number of participants that each room of the plurality of rooms can accommodate.
Robinson, however, teaches a method wherein
the at least one parameter comprises a parameter for setting a maximum number of participants that each room of the plurality of rooms can accommodate.
“Shared Window tools can provide options allowing a Viewer to control the number of n-Users in the Viewer's Shared Window Experience at any particular time. For example, the Viewer can set a maximum number of n-Users, and when that maximum number is reached, any additional n-Users are not added.” Robinson ¶ 157.
Jones and Robinson are analogous art, as both references concern graphical user interfaces for facilitating communication among a plurality of users. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Jones’s user interface to include the “Shared Window tools” options, including the option to limit the number of users, such that the user interface would include a parameter for setting a maximum number of participants that each room of the plurality of rooms can accommodate. One would have been motivated to combine Jones with Robinson because too many participants in a circle (or other shared experience) can lead to a situation where it becomes too noisy to see desirable content. See Robinson ¶ 157 (“There is, however, the potential for the number of n-Users in a Shared Window Experience to increase nearly exponentially as each n-User places Content in their Presentation Pane for sharing with others.”).
CONCLUSION
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Justin R Blaufeld whose telephone number is (571)272-4372. The examiner can normally be reached M-F, 9:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on (571) 272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Justin R. Blaufeld
Primary Examiner
Art Unit 2176



/Justin R. Blaufeld/Primary Examiner, Art Unit 2176